UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 18-2254


LISA G. MILLS,

                     Plaintiff - Appellant,

              v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                     Defendant - Appellee.


Appeal from the United States District Court for the District of South Carolina, at Florence.
Cameron McGowan Currie, Senior District Judge. (4:17-cv-01688-CMC)


Submitted: September 30, 2019                                   Decided: October 10, 2019


Before MOTZ, KEENAN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robertson H. Wendt, Jr., FINKEL LAW FIRM, LLC, North Charleston, South Carolina;
Sarah H. Bohr, BOHR & HARRINGTON, LLC, Atlantic Beach, Florida, for Appellant.
Sherri A. Lydon, United States Attorney, Barbara M. Bowens, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina;
Eric P. Kressman, Regional Chief Counsel, Taryn Jasner, Supervisory Attorney, Kristina
C.E. Cole, Assistant Regional Counsel, SOCIAL SECURITY ADMINISTRATION,
Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lisa G. Mills appeals the district court’s order adopting the magistrate judge’s

recommendation and upholding the Administrative Law Judge’s (ALJ) denial of Mills’

application for disability insurance benefits. “In social security proceedings, a court of

appeals applies the same standard of review as does the district court. That is, a reviewing

court must uphold the determination when an ALJ has applied correct legal standards and

the ALJ’s factual findings are supported by substantial evidence.” Brown v. Comm’r Soc.

Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (citation and internal quotation marks

omitted). “Substantial evidence is that which a reasonable mind might accept as adequate

to support a conclusion. It consists of more than a mere scintilla of evidence but may be

less than a preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (citation

and internal quotation marks omitted). “In reviewing for substantial evidence, we do not

undertake to reweigh conflicting evidence, make credibility determinations, or substitute

our judgment for that of the ALJ. Where conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the

ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and

internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied the

correct legal standards in evaluating Mills’ claim for benefits, and the ALJ’s factual

findings are supported by substantial evidence. Accordingly, we affirm the district court’s

judgment upholding the denial of benefits. See Mills v. Comm’r of Soc. Sec. Admin., No.

4:17-cv-01688-CMC (D.S.C. Aug. 21, 2018). We dispense with oral argument because

                                              2
the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3